United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1448
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Michele Lynn McGee

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: November 2, 2018
                            Filed: November 8, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

       Michele McGee directly appeals the sentence the district court1 imposed after
she pleaded guilty, pursuant to a written plea agreement, to fraud offenses. McGee’s

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sentence as substantively unreasonable and arguing
that when making Guidelines calculations and awarding restitution, the district court
should not have considered loss suffered by the victim of an offense alleged in a
dismissed count.

       In her plea agreement, McGee agreed that the Guidelines loss amount would
include the losses of the victim identified in the dismissed count, and that she would
pay restitution to that victim. Further, she entered into a sentencing stipulation as to
the Guidelines loss calculation and the restitution amount, and the district court
followed those stipulations. We therefore conclude that McGee’s arguments as to the
loss calculation and restitution are foreclosed. See United States v. Krzyzaniak, 702
F.3d 1082, 1084 (8th Cir. 2013) (stating that a defendant is precluded from
challenging the application of Guidelines calculations to which he agreed in his plea
agreement); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“A defendant
who explicitly and voluntarily exposes himself to a specific sentence may not
challenge that punishment on appeal.”); United States v. Andersen, 928 F.2d 243, 245
(8th Cir. 1991) (per curiam) (declining to consider the defendant’s challenge to a
sentence enforcing the restitution provision contained in the plea agreement). We
conclude McGee is likewise foreclosed from challenging her 72-month prison
sentence, as it also was consistent with her sentencing stipulation, and in any event,
we find that the sentence was not unreasonable. See United States v. Salazar-Aleman,
741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate review of sentencing
decisions).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________



                                          -2-